DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2016/0378224)
Regarding claim 1:
Kwon discloses:
A display panel, comprising: 
a substrate (Fig. 20: SUB); 
a driving circuit structure layer, arranged on a surface of the substrate (Fig. 20: OLED) 

an encapsulation layer, arranged on a surface of the light-emitting layer away from the substrate (Fig. 20: TFE); 
an insulating dielectric layer, arranged on a surface of the encapsulation layer away from the substrate (Fig. 20: TS-IL1, TS-IL2), wherein the insulating dielectric layer is provided with a plurality of hollow patterns (TSL1-OP, TSL2-OP) and comprises a touch region, a peripheral signal trace region around the touch region, and a frame region around the peripheral signal trace region (shown in, e.g., Fig. 15A, 15B, where TE1-1, etc., are touch electrodes, SL1-1, etc. are signal traces, and the frame is outside them); 
a touch electrode pattern, arranged on a surface of the insulating dielectric layer and located in the touch region, wherein the touch electrode pattern comprises a plurality of first touch electrodes distributed at intervals in a first direction, and a plurality of second touch electrodes distributed at intervals in a second direction, insulated and spaced apart from the first touch electrodes, and wherein the first direction intersects with the second direction (shown in Fig. 15A and 15BL: TE1-1, TE1-2, etc.); and 
a plurality of touch signal lines distributed at intervals, wherein the plurality of touch signal lines are arranged on a surface of the insulating dielectric layer and located in the peripheral signal trace region (shown in Fig. 15A and 15B: SL1-1, etc.), and 
wherein the touch signal lines are electrically connected to the touch electrode pattern, wherein the hollow patterns are arranged around the touch electrode pattern and/or the touch signal lines, and an orthographic projection of at least part of the hollow patterns on the substrate does not overlap with 
Regarding claim 2:
Kwon discloses:  
wherein the first touch electrodes and the second touch electrodes are arranged on a same surface of the insulating dielectric layer (true in the embodiment of Fig. 14A), the display panel further comprises bridge electrodes arranged on another surface of the insulating dielectric layer away from the first touch electrodes (Fig. 14B), and wherein the first touch electrodes comprise a plurality of first touch sub-electrodes distributed at intervals along the second direction, and the bridge electrodes are electrically connected to two adjacent first touch sub-electrodes through first via holes penetrating the insulating dielectric layer (as can be seen from Figs. 14A-14B, where the bridge is shown in the insulating layer in 14D).  
Regarding claim 3:
Kwon discloses:
wherein the plurality of hollow patterns comprise a plurality of first strip-shaped grooves and/or a plurality of first via holes distributed at intervals (the openings can be considered “holes”).
Regarding claim 4:
Kwon discloses:
wherein the first touch electrodes and the second touch electrodes both comprise a plurality of grid structures, wherein the grid structures are polygonal (e.g., Fig. 16A), and an orthographic projection of the grid structures on the substrate does not overlap with the light-emitting regions (as seen in Fig. 16A); the hollow patterns are a plurality of the first via holes distributed at intervals, the plurality of the 
Regarding claim 9:
Kwon discloses:
wherein the touch signal lines comprise a first touch signal line arranged on a side of the insulating dielectric layer away from the substrate, and a second touch signal line arranged on a side of the insulating dielectric layer close to the substrate; and the first touch signal line is electrically connected to the second touch signal line through a second via hole penetrating the insulating dielectric layer (shown in Fig. 20).
Regarding claim 10:
Kwon discloses:  
wherein a hollow depth of the hollow patterns is less than or equal to a thickness of the insulating dielectric layer (shown in Fig. 20).  
Regarding claim 11:
Kwon discloses:
wherein at least part of the grid structures is provided with second via holes penetrating the grid structures (the touch electrodes have via holes connecting the bridge patterns as discussed earlier, or this could be the sub-contact hole SCH in Fig. 20).  
Regarding claim 17:
Kwon discloses:

Regarding claims 18-20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Youn et al. (US 2016/0118451)
Regarding claim 5:

Kwon discloses:
wherein the first touch electrodes and the second touch electrodes both comprise a plurality of grid structures, wherein the grid structures are polygonal, and an orthographic projection of the grid structures on the substrate does not overlap with the light-emitting regions (as discussed above).
Kwon does not disclose:
“the hollow patterns are the plurality of first strip-shaped grooves substantially extending along at least one edge of the grid structures, and wherein at least part of an orthographic projection of the first strip-shaped grooves on the substrate is located between the orthographic projection of the light-emitting regions on the substrate and the orthographic projection of the grid structures on the substrate.”
Instead in Kwon they are square over the light-emitting region instead of the claimed strips.
Youn discloses:
the hollow patterns are the plurality of first strip-shaped grooves (seen in, e.g., Fig 4, where the hollow patterns are H1 and H2, or as seen in Fig. 5 around the pixel).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Kwon where the hollow patterns are the plurality of first strip-shaped grooves, as taught by Youn.
The rationale is as follows:
Kwon and Youn are directed to the same field of art.
Youn shows that the hollow patterns don’t need to cover the light-emitting areas but instead can be in strips outside them.
Kwon in view of Youn discloses:
the hollow patterns are the plurality of first strip-shaped grooves substantially extending along at least one edge of the grid structures, and wherein at least part of an orthographic projection of the first strip-shaped grooves on the substrate is located between the orthographic projection of the light-emitting regions on the substrate and the orthographic projection of the grid structures on the substrate (all of this isn’t taught by Youn directly because Youn doesn’t have the touch electrodes. But in the combination this follows: if the strips surround the pixels as in Youn and the touch electrodes surround the pixels as in Kwon there is no choice but to place them here: they can’t go on the other side of the grid structures because then they would interfere with the next pixel over).
Regarding claim 6:
Kwon in view of Youn discloses:
wherein each of the light-emitting regions is located in one of the grid structures; the first strip-shaped grooves intersect with the plurality of the grid structures; and two adjacent first strip-shaped grooves are respectively located on two sides opposite to each other of the light-emitting regions (Youn discloses strips on either side as per Fig. 5).
Regarding claim 13:
Kwon in view of Youn discloses (note this isn’t dependent on claims 5-6 but the teaching of Youn is required for the strip shape):
wherein the first strip-shaped groves meet at least one of following conditions: a width of the first strip-shaped grooves is 3-5 microns; a distance between the strip-shaped grooves and the first touch electrodes, and a distance between the strip-shaped grooves and the second touch electrodes are less than or equal to 5 microns respectively; a distance between the first strip-shaped grooves and the touch signal lines is less than equal to 5 microns (Youn paragraph 89). 


Claims 7-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee et al. (US 2018/0348930)
Regarding claim 7:
Kwon discloses a display panel as discussed above.
Kwon does not disclose:
“wherein the hollow patterns are further arranged on a side of the touch signal lines away from the touch region.”
Lee discloses:  
wherein the hollow patterns are further arranged on a side of the touch signal lines away from the touch region (e.g., Fig. 7: compensation pattern)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kwon the elements taught by Lee.
The rationale is as follows:
Kwon and Lee are directed to the same field of art.
Kwon doesn’t really address the area outside the touch region. Lee shows that to bend this area a hollow pattern is helpful. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 8:
Kwon in view of Lee discloses: 
wherein the hollow patterns are a plurality of second strip-shaped grooves, and an extending direction of the second strip-shaped grooves is parallel or perpendicular to an extending direction of the touch signal lines (as seen in Lee Fig. 7).
Regarding claim 14:
Kwon in view of Lee discloses a display panel as discussed above.
Kwon in view of Lee does not disclose:
“wherein a width of the second strip-shaped grooves is 10-20 microns, and a distance between two adjacent second strip-shaped grooves is 5-8 microns.”
Nonetheless it would have at least been obvious to include this in Kwon in view of Lee.
The rationale is as follows:
The appropriate size can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Wang (US 2019/0267558)
 Regarding claim 12:
Kwon discloses a display panel as discussed above.
Kwon does not disclose:
“wherein the first via holes meet at least one of following conditions: an inner diameter of the first via holes is 3-5 microns; a distance between two adjacent first via holes is 3-5 microns; a distance between first via holes and the first touch electrodes, and a distance between the first via holes and the second touch electrodes are less than or equal to 5 microns respectively; a distance between the first via holes and the touch signal lines is less than or equal to 5 microns.”
Kwon doesn’t give dimensions: since the touch signal lines are pretty close to the openings the distance might be this small, but it doesn’t specifically say.
Wang discloses:
via holes where the size is 3-5 microns (eg., paragraph 38).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kwon the via holes of Wang.
The rationale is as follows:
Kwon and Wang are directed to the same field of art.
Kwon discloses openings above each pixel. Wang discloses, in the same environment and for the same purpose, a plurality of small holes surrounding each pixel (paragraph 37). One of ordinary skill in the art could have substituted the stress dispersion method of Wang for that of Kwon with predictable results, resulting in holes of the claimed size.

Claims 15-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
Regarding claim 15:
Kwon discloses a display panel as discussed above.
Kwon does not disclose:
“wherein a width of each of the grid structures is d, an inner diameter of each of the second via holes is r, and d/4<r<d/3”
(As seen in Fig. 20 Kwon is at least very close to this: the sub-contact holes SCH appear to be about this size compared to the touch electrod STE2. But Kwon does not explicitly state dimensions here).
Nonetheless it would have at least been obvious to include this in Kwon.
The rationale is as follows:
The appropriate size can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 16:
For the same reasons, it would have been obvious wherein d is 10-15 microns, and a distance between two adjacent second via holes is 3-5 microns.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhai (US 2017/0364187).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694